         Case 2:09-cr-01359-SMB Document 128 Filed 05/26/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       United States of America,                       No. CR-09-01359-001-PHX-SMB
10                    Plaintiff,                         ORDER
11       v.
12       Joseph Felix DeHerrera,
13                    Defendant.
14
15            Pending before the Court is Defendant Joseph Felix DeHerrera’s Motion for

16   Compassionate Release, (Doc. 125, “Mot.”). He argues his immediate release is

17   appropriate under 18 U.S.C. § 3582(c)(1)(A) because COVID-19 poses a high risk to him

18   in prison as a result of his underlying health conditions. In response, the Government

19   primarily argues that the Motion is premature because Defendant has not exhausted his
20   administrative remedies. (Doc. 127, “Resp.” at 2, 7-12.) The Court agrees with the

21   Government.1

22            As a general matter, 18 U.S.C. § 3582(c) prohibits courts from modifying a
23   prisoner’s terms of imprisonment. See Dillon v. United States, 560 U.S. 817, 824-825

24   (2010). Nonetheless, a court may reduce an imprisonment term
25
                     upon motion of the Director of the Bureau of Prisons, or upon
26                   motion of the defendant after the defendant has fully exhausted
27
     1
       The Government also argues Defendant has not shown that extraordinary and compelling
28   reasons warrant his immediate release. (See Resp. at 2-3, 12-15.) However, the Court will
     not consider this argument because Defendant has not shown section 3582(c)(1)(A) is met.
      Case 2:09-cr-01359-SMB Document 128 Filed 05/26/20 Page 2 of 3



 1                 all administrative rights to appeal a failure of the Bureau of
 2                 Prisons to bring a motion on the defendant’s behalf or the lapse
                   of 30 days from the receipt of such a request by the warden of
 3                 the defendant’s facility, whichever is earlier.
 4
     18 U.S.C. § 3582(c)(1)(A).
 5
            Because the question of whether a statute contains an exhaustion requirement is one
 6
     of “statutory construction, which must be resolved using ordinary interpretive techniques,”
 7
     Ross v. Blake, 136 S.Ct. 1850, 1858 n.2 (2016), we start with section 3582(c)(1)(A)’s text.
 8
     Having done so, we find that it unambiguously contains an exhaustion requirement and
 9
     need look no further. Ratzlaf v. United States, 510 U.S. 135, 147-48 (1994) (“[W]e do not
10
     resort to legislative history to cloud a statutory text that is clear.”); Barnhill v. Johnson,
11
     503 U.S. 393, 401 (1992) (“[A]ppeals to statutory history are well taken only to resolve
12
     statutory ambiguity.” (internal quotation marks omitted)); Griffin v. Oceanic Contractors,
13
     Inc., 458 U.S. 564, 570 (1982) (“Our task is to give effect to the will of Congress, and
14
     where its will has been expressed in reasonably plain terms, that language must ordinarily
15
     be regarded as conclusive.” (internal quotation marks and citation omitted)).
16
            Against the backdrop of a general rule prohibiting courts from modifying terms of
17
     imprisonment, section 3582(c)(1)(A)’s text precludes a prisoner from even requesting that
18
     a court do so until he has either “exhausted all administrative rights to appeal a failure of
19
     the Bureau of Prisons to bring a motion on [his] behalf” or 30 days have elapsed since he
20
     asked the warden to do so. Id. Notwithstanding this clearly mandatory language, Defendant
21
     appears to request that the Court waive it. (See Mot. at 2.) However, in absence of
22
     Congressional direction explicitly labeling these conditions precedent as optional, the
23
     Court refuses to toss them out. See Girouard v. United States, 328 U.S. 61, 69 (1946) (“It
24
     is at best treacherous to find in Congressional silence alone the adoption of a controlling
25
     rule of law.”). Thus, because the text does not permit a prisoner to ignore this requirement
26
     and “[w]e are not free to rewrite the statutory text,” McNeil v. United States, 508 U.S. 106,
27
     111 (1993), Defendant’s failure to show it is satisfied is fatal. See Booth v. Churner, 532
28
     U.S. 731, 741 n.6 (2001) (“[W]e will not read futility or other exceptions into statutory

                                                 -2-
      Case 2:09-cr-01359-SMB Document 128 Filed 05/26/20 Page 3 of 3



 1   exhaustion requirements where Congress has provided otherwise.”); see also Ross, 136
 2   S.Ct. at 1856 (noting, as it relates to the Prison Litigation Reform Act of 1995, that
 3   “mandatory language means a court may not excuse a failure to exhaust”).
 4         Accordingly,
 5         IT IS ORDERED DENYING Defendant’s Motion for Compassionate Release,
 6   (Doc. 125), with leave to amend.
 7
 8         Dated this 21st day of May, 2020.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -3-
